Citation Nr: 0104568	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to service connection for a right wrist and thumb 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1990.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In August 1998, the RO denied a claim of entitlement to 
service connection for a right foot disorder as not well 
grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  Unlike the version of the law in effect 
at the time of the rating decision, VA is now charged with 
the duty to assist almost every claimant, as well as with the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.  Accordingly, the veteran is 
invited to request that the RO revisit this issue under the 
Veterans Claims Assistance Act of 2000.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  This 
act introduced several fundamental changes into VA's 
adjudication process including the elimination of any duty on 
the part of a claimant to submit a well grounded claim.  As 
the RO denied this claim as not well grounded, and these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record further indicates that while on active duty the 
appellant was treated on several occasions in December 1988 
and January 1989 for a "VCL (sic) avulsion (fracture) of 
right th (sic) metacarpal/wrist ligament strain."  
Significantly, in-service x-ray studies taken in December 
1988 were negative for any evidence of any fracture, and at 
separation from service no right wrist or thumb injury 
residuals were noted.  Still, in August 1999 the VA examiner 
opined that was "possible" that the veteran sustained a 
severe ligamentous or bony injury in the wrist which could 
not be determined by examination.  X-rays in August 1999 
suggested an increased scapholunate separation, but evidence 
of dorsal interculated segmental instability was not found on 
the lateral view.  Accordingly, in light of the ambiguity of 
the service medical records, and in order to try and secure 
evidence of a continuity of symptomatology postservice the 
Board finds that under the Veterans Claims Assistance Act of 
2000 that further development is in order.

Therefore, this case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent medical evidence linking any 
current right wrist and/or right thumb 
disorder to his military service.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from all 
identified treatment sources.  This 
development must include attempting to 
secure the appellant's prison medical 
records from the Hutchinson, Kansas 
Correctional Facility.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology of any current 
right thumb or wrist disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Based on 
review of the service medical records and 
the medical evidence subsequent to 
service discharge, the examiner should 
offer an opinion as the etiology of any 
right thumb and or wrist disorder found, 
and specifically opine whether it is as 
least as likely as not that any diagnosed 
right thumb or wrist disorder is related 
to the veteran's period of active 
military service.  A complete rationale 
for all opinions should be provided.  The 
report should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



